Citation Nr: 1139652	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for psychiatric disability to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right wrist disability including as secondary to service-connected residuals of fracture of the second right metacarpal.

3.  Entitlement to service connection for right upper arm disability including as secondary to service-connected residuals of fracture of the second right metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claims file has been transferred to the RO in Reno, Nevada.  

In May 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO in Las Vegas, Nevada.  A transcript of the hearing is associated with the claims files.

The Board notes that the record indicates that the Veteran has been diagnosed with a number of psychiatric disorders by various health care providers, including PTSD, depression, bipolar disorder, affective disorder and personality disorder.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  The Board will accordingly consider entitlement to service connection for any and all psychiatric disorders, to include PTSD. 



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2011). 

The Veteran contends that he is entitled to service connection for a psychiatric disability, to include PTSD, a right wrist disability and a right arm disability, as he believes these conditions are related to his active duty service.  In particular, he alleges that his service-connected residuals of fracture of the second right metacarpal have caused right wrist and arm disabilities.  He also urges that he has PTSD due to an in-service personal assault. 

In February 2011, the RO made a formal finding that there was a lack of information required to corroborate the Veteran's stressors relating to the PTSD claim.  

At his May 2011 hearing before the undersigned, the Veteran testified at length that he was the victim of personal assault in service.  The Veteran described being attacked by a gang of African American service members while sleeping and in the shower.  He described how this caused him to get out of service early and how it has affected his life since service.  He described sabotaging his service career after the events, receiving Article 15's and eventually being put out of service early as consequences of the assaults.  He believes his current mental health problems are due to these incidents.

The Board notes that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) . 

Additionally, as noted in the Introduction, the record reflects that the Veteran has been diagnosed with various psychiatric disorders.  The RO has not adequately addressed whether service connection is warranted for any psychiatric disability other than PTSD.  

The Veteran should undergo a VA psychiatric examination to address the etiology of any psychiatric disability other than PTSD and to address the question of whether it is at least as likely as not, based on behavior documented in the claims folder, that the Veteran did endure the stressors described.  Although the Board notes that there are other VA examinations of record, these do not fully address these issues.

As for the Veteran's claimed right wrist and arm disabilities, there is conflicting evidence of record as to the current disability.  A VA examination report dated in November 2007 yielded no diagnosis for the right wrist and arm.  However, his private orthopedist noted in February 2008 that the Veteran had chronic wrist and forearm problems which caused his right upper extremity dysfunction.  Also, private X-rays dated in January 2010 showed right hand synovitis.  The Veteran has testified that he has neurological dysfunction of the right wrist and forearm.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based upon the above evidence of continued right wrist and arm problems, and the findings of synovitis in the upper extremity and functional impairment in private treatment records, the Board believes that the Veteran is entitled to a VA examination to determine the etiology of any currently present right wrist and arm disabilities related to the service-connected residuals of fracture of the second right metacarpal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of all currently present acquired psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner. 

A VA psychiatrist or psychologist should review the entire claims folder, including the recently added hearing testimony, and proffer an opinion, based on the Veteran's behavior during service, whether it is at least as likely as not that the Veteran is the victim of personal assault as alleged. 

Thereafter, based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to each currently present acquired psychiatric disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to active service.  

If PTSD is diagnosed, the examiner should identify all elements supporting the diagnosis, to include any in-service stressor(s). 

The rationale for all opinions expressed must also be provided.

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with appropriate expertise to determine the nature and etiology of all currently present right wrist and arm conditions.  The claims files must be made available to and reviewed by the physician designated to examine the Veteran.  

Based upon the review of the claims files and the examination results, the examiner should provide an opinion with respect to each currently present right wrist and arm disorder as to whether there is a 50 percent or better probability that the disorder was present in service or is otherwise etiologically related to service or service-connected disability.  

The examiner should provide the rationale for all opinions expressed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should adjudicate the Veteran's claims on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until she is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


